IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD 1231-13


KODIGO ODELUGO, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS COUNTY

 

Per curiam.  Keasler and Hervey, JJ., dissent. 

ORDER

	The petition for discretionary review violates Texas Rule of Appellate Procedure
9.4.(i)(3) because it does not contain a certificate of compliance.  See also Texas Rule of
Appellate Procedure 9.4(i)(2)(D). 
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals of Texas  within thirty (30) days after the date of this order.

Filed: January 15, 2014
Do Not Publish.